Kern, J., dissenting: Two questions are involved in this case: (1) Did petitioner’s husband become a resident of the United States in 1949, and, if he did, (2) did he abandon that residence in 1950 or 1951 ? The majority opinion does not consider the two questions separately, but to the contrary recites facts in extenso occurring in 1950 and 1951, which are pertinent to the question of abandonment of residence, as if they were pertinent to the question of the acquisition of residence in 1949. Furthermore, in my opinion, it infers that in order for a person to become a resident of the United States he must have a permanence of abode “as on one’s estate,” and, indeed, the categorical statement is made in the majority opinion (without the citation of authority) that “[s]ome permcmence of living within borders is necessary to establish residence.” (Italic supplied.) This overemphasizes the concept of permanence of abode as a prerequisite to residence instead of treating it as only a factor for our consideration. In my opinion, if a person is physically present in the United States with the intent of living in the United States for an indefinite period, he may become a resident of the United States even if his place of abode shifts impermanently from hotel to hotel, or from city to city. A more fundamental reason for my dissent is that I feel that the majority of my brethren have erred in giving undue weight to the criteria which might be pertinent and persuasive for the purpose of ascertaining the subjective intent of an individual in a consideration of the usual case involving residence, but which are beside the point under the unusual facts before us in this case. Many of the cases involving the question of residence have been unusual because of extraordinary circumstances connected with the dislocation of usual relationships incident to global war. See, for example, Ralph Love, 8 T.C. 400; Rolf Jamvold, 11 T.C. 122; and D. L. Philippe, 26 T.C. 984. The instant case is unusual because of more exotic circumstances. In this case we are concerned with the young, beautiful, and charmingly naive petitioner, nee Joyce Blaffer of Houston, Texas, with an annual income of over $100,000, and her suave, handsome, and attractive husband, Jacques Adrien Marie Du-bouays de la Begassiere. During the years pertinent to the problem before us their interest was focused on the pleasures arising from love, youth, and money. It is obvious from the record that they had little, if any, interest in the more mundane affairs of life which trouble the usual young couple concerned with the necessity of earning a living. They were under no compulsion to “settle down” after the wedding and honeymoon and face the problem of whether to rent an apartment close to the husband’s job or buy a small house in the suburbs. Criteria available to us in considering the problem presented by more prosaic circumstances as, for example, membership in the local Lutheran church or Masonic lodge, see Herman Frederick Baehre, 15 T.C. 236, are not helpful to us here. Nor does it seem important to me, as it seems to be important to the majority of my brethren, that Jacques failed to apply “for membership in any club or community group” or join in any “community activities.” In this case Jacques, who was a French citizen of good family, had been living in Argentina since 1941 where he had been earning his living in an export-import business. In March 1949, he met a young beautiful Texas heiress while she was making a tour of South America. They fell' in love. They became engaged. They were eager to be married. In April 1949, after petitioner returned to this country, Jacques terminated all of his interests in Argentina, bought a one-way ticket to the United States, and followed her home with appropriate speed and ardor. Naturally (to use a word frequently on the lips of petitioner in her testimony before us), he entered the United States on the type of visa which was easiest and quickest to obtain. He was more interested in making a speedy entry than in his precise status as an enterer. Both petitioner and Jacques testified that at or about the time of their engagement they decided that they would reside in the United States even though Jacques retained his French citizenship. This testimony is uncontradicted, is credible, and is consistent with the facts of record. Petitioner had no reason to abandon her residence in the United States and it was natural for Jacques to make her residence his. Obviously, he wanted to be with her and it was not unnatural for him to wish to live near the corpora of her trusts. When Jacques entered this country in April 1949, he intended to become a resident of the United States, and he did actually live “within [the] borders” of this country, with the exception of a short trip to Cuba to investigate a business proposition, until October 1949 when he and petitioner were married and went on a honeymoon trip which lasted longer than was expected because petitioner inconveniently suffered an acute attack of appendicitis, requiring an operation. Of course he could not “establish a residence * * * by intent alone,” but there was also an actual living in this country for an indefinite period by Jacques even though he had no permanent place of abode or “estate,” and did not have a “dwelling * * * in the United States which he * * * intended to make his residence.” In my opinion Jacques became a resident of the United States in 1949. In that year he lived in the United States with “no definite intention as to his stay,” having come to the United States not “for a definite purpose which in its nature may be promptly accomplished,” but for a purpose “of such a nature that an extended stay may be necessary for its accomplishment.” See Begs. Ill, sec. 29.211-2 (b). That purpose was to marry petitioner and to live with her happily forever afterwards. I think that the circumstances here were sufficiently “exceptional” to make inapplicable the last sentence1 of the quoted regulation. Having concluded that Jacques established residence in the United States in 1949,1 am further of the opinion that the visits of petitioner and Jacques to Cuba in later years, even though of extended duration, did not constitute action on the part of either which shows that he or she intended to abandon residence in the United States. Section 29.211-5, Regulations 111, provides that “[a]n alien who has acquired residence in the United States retains his status as a resident until he abandons the same.” Such abandonment of residence is accomplished by actually departing from the United States {ibid.) “coupled with an intention to abandon the United States residence.” (I.T. 4057,1951-2 C.B. 93.) The testimony of Jacques and petitioner is to the effect that they did not intend to abandon their residence in the United States. The wedding trip to Cuba in October 1949 was not evidence of an intent to abandon such residence. It was made on a temporary 6-month tourist visa. Return tickets to the United States were deposited with Cuban authorities although the only requirement with regard to a noncitizen of the United States was that he deposit a ticket out of the country. The petitioner’s husband during the wedding trip gained an extension of his nonpermanent visa to the United States. The fact that he did not apply for a permanent one only indicates a lack of forethought with regard to obtaining one and a desire to take the speedier course toward obtaining a visa at a time when his original 12-month visa was about to expire. He was able to acquire a 24-month extension in just 3 days — the longer course toward a permanent visa would have required a 3-month procedure. The subsequent activities of the couple in traveling to Europe, returning from Europe2 to Cuba, and purchasing and sailing the yacht in Cuban waters in 1950 and 1951, were in their economic and social frame of reference consistent with residence in the United States and were not indicative of an intent to abandon such residence. The circumstance of a constant flow of income from petitioner’s sizable interests in trusts which made such travels possible must be considered along with facts such as the lack of a house or business in the United States during the period of these activities. People of wealth may take long honeymoons in Cuba, visit in France, and spend the winter months in the Caribbean without abandoning their residence in the United States on account thereof within the meaning of the Federal tax laws. The only matter which points to a contrary result is Jacques’ interest in a Cuban mine. In my view Jacques’ activities in connection with this mine were inconsequential and merely gave him an opportunity to play at being busy. The representations as to residence made by petitioner’s mother’s accountant in the typewritten returns signed and filed by petitioner for the years 1949 and 1950 are, in my opinion, of little significance. Petitioner had no interest or experience in business affairs. These returns were prepared without any consultation with petitioner or her husband. Petitioner testified that she signed them without reading them and was not aware of any statement in them relating to residence. Considering her age, background, training, and the circumstances existing during the years in question, there is no reason to disbelieve this testimony. Accordingly, I would conclude that these statements have no probative value in determining the intention of petitioner and certainly no probative value in determining the intention of her husband with regard to the question of residence. See D. L. Philippe, supra at 991.   “An alien whose stay In the United States is limited to a definite period by the immigration laws is not a resident of the United States within the meaning of this section, in the absence of exceptional circumstances.”    It should be pointed out that they returned from Europe to Cuba rather than to the United States (as they originally planned) because of lack of available shipping space to the United States due to the Korean War. Their ultimate destination continued to he the United States.